                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    TRIPLE B CORPORATION, d/b/a CHARLIE’S CASE NO. C18-1665-JCC
      PRODUCE,
10
                                            MINUTE ORDER
11                    Plaintiff,
           v.
12
      ORGANIC FRESH FINGERS, INC., d/b/a
13    FRESH N’LOCAL FOODS, et al.,
14                           Defendants.
15

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.
18   Coughenour, United States District Judge:
19          This matter comes before the Court sua sponte. The parties are ORDERED to file the
20   appropriate dismissal paperwork or a joint status report outlining the status of the parties’
21   negotiations by April 15, 2019.
22          DATED this 1st day of April 2019.
23                                                           William M. McCool
                                                             Clerk of Court
24

25                                                           s/Tomas Hernandez
                                                             Deputy Clerk
26


     MINUTE ORDER
     C18-1665-JCC
     PAGE - 1
